Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Dominique Shaquille Harvey, Appellant                 Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 43683-
No. 06-19-00123-CR         v.                         B). Memorandum Opinion delivered by
                                                      Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the certified bill of costs and the trial court’s
judgment adjudicating guilt by deleting the entries of $250.00 for “Fine” and $153,603.05 for
“Restitution,” by changing the entry for “Sheriff’s Fee” to $20.00, and by changing the “Total
Costs” to $269.00. We modify the judgment adjudicating guilt by changing the entry under
“Terms of Plea Bargain” to “N/A.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Dominique Shaquille Harvey, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED SEPTEMBER 18, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk